Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages.1-3, filed on 02/26/2021, with respect to Double Patenting and 35 U.S.C. § 103 rejections have been fully considered and are persuasive.  The rejection of Double Patenting and 35 U.S.C. § 103 have been withdrawn and a Notice of Allowance is issued herewith.
Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “removing a portion of the liner layer and a portion of the isolation layer, such that the liner layer comprises a first liner layer on the first sidewall surface of the first fin structure and a second liner layer on the second sidewall surface of the first fin structure, and a top surface of the second liner layer is higher than a top surface of the first liner layer.” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-9 are allowed for the same reasons as claim 1, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “simultaneously removing a second portion of the isolation layer and a second portion of the liner layer to form an isolation structure between the first fin structure and the second fin structure, wherein the liner layer comprises a first liner layer on an inner sidewall of the first fin structure and a second liner layer on an outer sidewall of the second fin structure, the first liner layer is in direct contact with the first interface, and the second liner layer is lower than a top surface of the second interface.” as recited in independent claim 10, in all of the claims which is not found in the prior art references.
Claims 11-15 are allowed for the same reasons as claim 10, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a bottommost point of a top surface of the first isolation structure is higher than a bottommost point of a top surface of the second isolation structure and lower than the first interface, the liner layer comprises a first liner layer between the first fin structure and the second fin structure, and the first liner layer is in direct contact with the first interface.” as recited in independent claim 16, in all of the claims which is not found in the prior art references.
Claims 17-18 and 20-21 are allowed for the same reasons as claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896